Citation Nr: 1137740	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-04 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for depression, as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from January 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required on the claim on appeal.

In this case, a remand is required to clarify the medical nexus evidence of record.  Specifically, the December 2005 VA examiner indicated that it is "quite possible" that the Veteran's depression is "secondary" to his service-connected disabilities.  Not only is this opinion unclear as to whether it was addressing causation or aggravation, but it is also too speculative.  In an addendum, the examiner simply replied, "No," to the question of whether the depression is secondary to the service-connected disabilities.  Without a rationale, the opinion is inadequate.  In this regard, the Board notes that both causation and aggravation have been raised by the record.  VA medical records indicate that the Veteran has been having psychiatric problems due to his health condition since as early as the 1970s and that treatment for hepatitis C with interferon may worsen the Veteran's depressive symptoms.

Thus, another addendum of the December 2005 VA examiner's medical nexus opinion is required that provides a rationale as to the earlier opinion, including clarification as to whether the depression was caused or aggravated by the service-connected hepatitis C and hemigastrectomy with billroth I anastomosis and vagotomy with postoperative residuals. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the December 2005 VA examiner provide another addendum to his previous opinion, if that physician is still available.  If the examiner is no longer available, the Veteran should be scheduled for another examination by an appropriate specialist.  The claims folder should be reviewed and all indicated studies should be conducted.

Specifically, the physician should address the following: 

(a) Is it at least as likely as not that the Veteran's depression was caused by his service-connected hepatitis C and hemigastrectomy with billroth I anastomosis and vagotomy with postoperative residuals?  In making this determination, the examiner is to consider the VA treatment notes indicating that the Veteran has been having psychiatric problems due to his health condition since the 1970s.

(b) Is it at least as likely as not that the Veteran's depression has been aggravated beyond natural progression by his service-connected hepatitis C and hemigastrectomy with billroth I anastomosis and vagotomy with postoperative residuals?  In making this determination, the examiner is to consider the VA treatment notes indicating that the Veteran has been having psychiatric problems due to his health condition since the 1970s and that treatment for hepatitis C with interferon may worsen the Veteran's depressive symptoms.

The rationale for all opinions expressed should be provided.  

2.  After completion of the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

